Response to Amendment
The amendments to the claims filed 02/17/2021 were received and have been entered. Claim 1 has been amended. Claims 2-4, 6 and 10-11 have been canceled. Claim 20 has been added. Therefore, claims 1, 5, 7-9 and 12-20 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 7-9 and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:    
Claim 1 recites:
each of the sensing patterns are selectively connected to the position detector to operate as a touch position detection pattern formed by the branch parts and the connection parts in a first mode, and 
each of the sensing patterns are selectively connected to the intensity detector to operate as a strain gauge formed by the branch parts and the connection parts in a second mode different from the first mode,
The underline-limitation “each of the sensing patterns are” should be changed to --each of the sensing patterns is--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5, 7-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vandermeijden et al. US 2017/0315653.
Regarding claim 1, Vandermeijden teaches an electronic apparatus (one embodiment discloses an electronic device. See Figs 1, 2B ¶23): a base substrate (a substrate 120. See Fig 2B);
limitation “a plurality of sensing patterns disclosed on the base substrate with a single conductive layer a plurality of sensing patterns disposed on the base substrate with a single conductive layer in a display area of the electronic apparatus, each of the sensing patterns being to detect touch and pressure, the sensing patterns being arranged in a matrix shape along a first direction and a second direction in the display area;” 
(Sensing regions 120 associated with the capacitive sensing pixels 205. See ¶49. The pattern comprises an array of capacitive sensing pixels 205 arranged in X columns and Y rows in a common plane. Further, the sensor electrodes in the sensing pixels 205 are any shape such as square. See ¶50; and Fig 2B. Input device 100 includes hybrid capacitive and resistive sensing for force and touch. See the title, abstract; and Fig 2B. In some embodiments, the input device 100 comprises a touch screen interface, and the sensing region 120 overlaps an active area of a display screen. See ¶42 and Fig 2B);
Limitation “a driving circuit including a position detector and an intensity detector” (a processing system 110 determines the position input object and detects the force used by an input object. See ¶53-54 and Fig. 2B).

The embodiments of Figs 1 and 2B of Vandermeijden do not teach: limitations “each of the sensing patterns comprises a plurality of branch parts extending along the first direction or the second direction and a plurality of connection parts connecting the branch parts;
a switching circuit to selectively connect one of the position detector or the intensity detector to the plurality of sensing patterns, 

each of the sensing patterns are selectively connected to the position detector to operate as a touch position detection pattern formed by the branch parts and the connection parts in a first mode, and 
each of the sensing patterns are selectively connected to the intensity detector to operate as a strain gauge formed by the branch parts and the connection parts in a second mode different from the first mode, 
wherein the switching circuit is disposed between a plurality of sensing lines and the driving circuit, the position detector is connected to a first sensing lines through the switching circuit in the first mode, and the intensity detector is connected to the first sensing lines and a second sensing line through the switching circuit in the second mode.” 

Other Embodiment of Figure 3 of Vandermeijden teaches the following limitations: 
limitation “a switching circuit to selectively connect one of the position detector or the intensity detector to the plurality of sensing patterns” 
([0072] In another embodiment, the capacitors C1 and C2 are replaced by digital or analog switches which close when the input device performs capacitive sensing and open when the device performs force sensing.)

limitation “each of the sensing patterns comprises a plurality of branch parts extending along the first direction or the second direction and a plurality of connection parts connecting the branch parts” 
(each of the sensing regions 120 associated with the capacitive sensing pixels 205 has multiple capacitive sensor electrodes 310A-E (equated branch parts) extending along the first direction coupled to the connectors 315. See ¶65);


(See [0065] During capacitive sensing, a transmitter 320 drives a modulated capacitive sensing signal onto each of the capacitive sensor electrodes 310. As shown, the output of the transmitter 320 is directly coupled to the top sensor electrode 310A and is indirectly coupled to the connectors 315 on the left sides of the sensor electrodes 310 via the capacitors C1 and C2. Because the modulated sensing signal is an AC signal, the capacitors C1 and C2 couple the modulated signal directly to the connectors 315 on the left side which means the sensing signal driven on the left sides of sensor electrodes 310B-E is substantially the same as the sensing signal driven on the left side of sensor electrode 310A. As such, the combination of capacitive sensor electrodes 310A-E behave substantially the same as if these five electrodes were replaced with a single, unitary transmitter electrode 160 as shown in FIG. 2A. Although not shown, the modulated capacitive sensing signal transmitted on the sensor electrodes 310 is received on receiver electrodes which are coupled to a sensor module (e.g., sensor module 215 in FIG. 2B) for detecting a location of an input object in the sensing region.)

limitation “each of the sensing patterns are selectively connected to the intensity detector to operate as a strain gauge formed by the branch parts and the connection parts in a second mode different from the first mode” 
(See [0066] During force sensing, instead of driving a modulated capacitive sensing signal, the transmitter 320 drives a DC voltage at its output and onto sensor electrode 310A. However, because the capacitors C1 and C2 function as DC blocks, the DC voltage is not driven onto the left sides of the sensor electrodes 310B-E. Additionally, the left end of the bottom sensor electrode 310F is coupled to resistor R1 and a switch 330. During force sensing, the EN_BRIDGE signal is high, thereby closing the switch 330 and coupling the resistor R1 to ground. Thus, the DC voltage applied by the transmitter 320 on the left end of electrode 310A and the DC voltage on the side of the resistor R1 coupled to the left end of electrode 310F generate a voltage gradient 

limitation “wherein the switching circuit” (the capacitors C1 and C2 are replaced by digital or analog switches and switch Q1 330, Fig 3) “is disposed between a plurality of sensing lines” (310A-F, Fig 3) “and the driving circuit” (TX 320, ADC 325, R1, Fig 3). 

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the multiple capacitive sensor electrodes 310A-E coupled to the connectors 315, as Vandermeijden suggests in Fig. 3, to modify the embodiment of Figs. 1 and 2B. The motivation for doing so would increase the resistance of the hybrid electrode and increase the accuracy of force sensing. See ¶64.

The embodiments of Figs 1, 2B and 3 of Vandermeijden do not teach: limitation “the position detector is connected to a first sensing lines through the switching circuit in the first mode, and the intensity detector is connected to the first sensing lines and a second sensing line through the switching circuit in the second mode.”
Other Embodiment of Figure 5 of Vandermeijden teaches the following
limitation: “wherein the switching circuit” (515, Fig 5) “is disposed between a plurality of sensing lines” (505A-505J, Fig 5) “and the driving circuit” (R1, ADC 325, RX1-11, Fig 5), and 
limitation “the position detector is connected to a first sensing lines through the switching circuit in the first mode, and the intensity detector is connected to the first sensing lines and a second sensing line through the switching circuit in the second mode” 
(during a first time period, the input device uses the switches 515 to couple the electrodes 505 to the individual receiver traces so that capacitive sensing is performed. During a second time period, the input device changes the state of the switches 515 to couple the electrodes 505 together so that force sensing is performed as shown in FIG. 5. See ¶82).


Regarding claim 5, Vandermeijden teaches the electronic apparatus as claimed in claim 1, wherein the sensing patterns, the first sensing line, and the second sensing line are on a same layer. 
(FIG. 3 illustrates coupling together a plurality of capacitive sensor electrodes 310 to form a hybrid force sensor electrode 305, according to embodiments described herein. As shown, the hybrid electrode 305 includes a plurality of capacitive sensor electrodes 310. In this example, each of the electrodes 310 is formed on the same surface. See Vandermeijden ¶62).

Regarding claim 7, Vandermeijden teaches the electronic apparatus as claimed in claim 1, wherein the first mode is to detect a position of the touch based on a self-capacitance measurement of each of the sensing patterns. 
(Some capacitive implementations utilize “self-capacitance” (or “absolute capacitance”) sensing methods based on changes in the capacitive coupling between sensor electrodes and an input object 140. See Vandermeijden ¶33). 

Regarding claim 8, Vandermeijden teaches the electronic apparatus as claimed in claim 1, wherein the second mode is to detect an intensity of the touch based on a deformation of shape of each of the sensing patterns in response to the touch. 
(This change in resistance is correlated to a force or pressure applied by an input object on the input device resulting in a deformation or deflection of the input surface and the sensor electrodes. See Vandermeijden ¶54).

Regarding claim 9, Vandermeijden teaches the electronic apparatus as claimed in claim 8, wherein the deformation of shape of each of the sensing patterns corresponds to a change in a planar area of each of the sensing patterns. 
(In a third mode of operation, the sensor electrodes in the capacitive sensing pixels 205 and/or traces 210 coupling the capacitive sensing pixels 205 are utilized to detect the force used by an input object to contact the sensing region 120. This change in resistance is correlated to a force or pressure applied by an input object on the input device resulting in a deformation or deflection of the input surface and the sensor electrodes. See Vandermeijden ¶54).

Regarding claim 12, Vandermeijden teaches the electronic apparatus as claimed in claim 1, wherein the switching circuit includes: a first switch to control a connection between the first sensing line and the driving circuit; and a second switch to control a connection between the second sensing line and the driving circuit. 
(In one embodiment, the input device uses the arrangement 500 to perform capacitive and force sensing. For example, during a first time period, the input device uses the switches 515 to couple the electrodes 505 to the individual receiver traces so that capacitive sensing is performed. During a second time period, the input device changes the state of the switches 515 to couple the electrodes 505 together as shown in FIG. 5. The input device may switch the states of the switches 515 in any desired ratio in order to perform force sensing and capacitive sensing. In one embodiment, the input device may perform capacitive sensing and force sensing for unequal amounts of time or for equal amounts of time. See ¶82).

Regarding claim 13, Vandermeijden teaches the electronic apparatus as claimed in claim 12, wherein: in the first mode, the first switch is to turn on and the second switch is to turn off, and in the second mode, each of the first switch and the second switch is to turn on. 
(Vandermeijden teaches [0072] In another embodiment, the capacitors C1 and C2 are replaced by the switches which close when the input device performs capacitive 

Regarding claim 14, Vandermeijden teaches the electronic apparatus as claimed in claim 12, wherein the switching circuit includes a third switch to control a connection between the first sensing line and the second sensing line. 
(Vandermeijden teaches [0072] In another embodiment, the capacitors C1 and C2 are replaced by the switches which close when the input device performs capacitive sensing and open when the device performs force sensing. When opened, the DC voltage outputted by the transmitter 320 is driven directly onto the left end of electrode 310A but not onto the other electrodes 310B-D. See ¶72).

Regarding claim 15, Vandermeijden teaches the electronic apparatus as claimed in claim 14, wherein the third switch is to turn on in the first mode and turn off in the second mode. 
(Vandermeijden teaches [0072] In another embodiment, the capacitors C1 and C2 are replaced by the switches which close when the input device performs capacitive sensing and open when the device performs force sensing. When opened, the DC voltage outputted by the transmitter 320 is driven directly onto the left end of electrode 310A but not onto the other electrodes 310B-D. See ¶72).

Regarding claim 16, Vandermeijden teaches the electronic apparatus as claimed in claim 12, wherein: the first switch includes: a first sub switch to control a connection between the first sensing line and the position detector; and a second sub switch to control a connection between the first sensing line and the intensity detector, and the second switch is to control a connection between the second sensing line and the intensity detector. 


Regarding claim 17, Vandermeijden teaches the electronic apparatus as claimed in claim 16, wherein: in the first mode, the first sub switch is to turn on and the second sub switch is to turn off, in the second mode, the first sub switch it to turn off and the second sub switch and the second switch are to turn on. 
(Vandermeijden teaches [0072] In another embodiment, the capacitors C1 and C2 are replaced by the switches which close when the input device performs capacitive sensing and open when the device performs force sensing. When closed, the switches allow the transmitter 320 to drive the modulated sensing signal onto the capacitive sensor electrodes 310B-D. However, when opened, the DC voltage outputted by the transmitter 320 is driven directly onto the left end of electrode 310A but not onto the other electrodes 310B-D. See ¶72).

Regarding claim 18, Vandermeijden teaches the electronic apparatus as claimed in claim 1, further comprising: a display layer between the base substrate and the sensing patterns, to display an image; and an encapsulation layer between the display layer and the sensing patterns and covering the display layer (In one embodiment, the sensor electrodes 310 are disposed above a display in the input device, and as such, the material of the individual sensor electrodes 310 in the hybrid electrode 305 is transparent so that light generated from the underlying display can pass through the hybrid electrode 305. One example of transparent conductive material that may be used for the electrodes 310 is indium-tin oxide (ITO). In one embodiment, the electrodes 310 may be disposed below a protective cover of the input device (e.g., a glass substrate) See Vandermeijden ¶62).

Regarding claim 19, Vandermeijden teaches the electronic apparatus as claimed in claim 18, wherein the sensing patterns are directly disposed on the encapsulation layer (In one embodiment, the sensor electrodes 310 are disposed above a display in the input device, and as such, the material of the individual sensor electrodes 310 in the hybrid electrode 305 is transparent so that light generated from the underlying display can pass through the hybrid electrode 305. One example of transparent conductive material that may be used for the electrodes 310 is indium-tin oxide (ITO). In one embodiment, the electrodes 310 may be disposed below a protective cover of the input device (e.g., a glass substrate) such that the electrodes 310 are between the protective cover and the display in the input device. See Vandermeijden ¶62).

Regarding claim 20, Vandermeijden teaches the electronic apparatus as claimed in claim 1, wherein one of the plurality of branch parts is directly connected to the first sensing line of the plurality of sensing lines and other one of the plurality of branch parts is directly connected to the second sensing line of the plurality of sensing lines.
(The bottom right end receiver electrode 505A is coupled to the bottom left end of receiver electrode 505B. In turn, the bottom right end of electrode 505B is coupled to the bottom left end of electrode 505C. In this manner, each of the ends of the receiver electrodes 505 are interconnected such that during force sensing the receiver electrodes 505 form one long force sensor electrode. See ¶80).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: March 1, 2021